ACCEPTED
                                                                                               05-14-01442-cv
                                                                                   FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                        10/21/2015 3:00:40 PM
                                                                                                   LISA MATZ
                                                                                                       CLERK

                                     IN THE
                              COURT OF APPEALS
                     FIFTH DISTRICT OF TEXAS AT DALLAS          FILED IN
                        _________________________________ 5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                                                    10/21/2015 3:00:40 PM
                                NO. 05-14-01442-CV
                                                                           LISA MATZ
                         ________________________________                    Clerk

                             CAPITAL ONE, N.A., Appellant

                                            v.

                            STANLEY C. HADDOCK, Appellee

   ____________________________________________________________________

                       On Appeal from 44th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-08-13162
   ____________________________________________________________________



       STIPULATION REGARDING WAIVER OF ORAL ARGUMENT


        COME NOW Appellant, Capital One, N.A., and Appellee, Stanley C. Haddock,

and file this Stipulation Regarding Waiver of Oral Argument.

        The Court has notified the parties that this matter has been scheduled for oral

argument at 3:00 p.m. on December 1, 2015.

        The parties believe that the issues in this appeal can be decided without the need

for oral argument. Therefore, Appellant, Capital One, N.A., and Appellee, Stanley C.

Haddock, hereby waive oral argument in this appeal, and agree that it be decided on

submission without oral argument. The parties request that the matter be removed from

the oral argument docket.

STIPULATION REGARDING WAIVER OF ORAL ARGUMENT – Page 1
14937014v.2
                                   Is Br~A. K?lpatrtch
                                   Brian A. Kilpatrick
                                   Texas Bar No. 00784392
                                   JACKSON WALKER L.L.P.
                                   2323 Ross Avenue, Suite 600
                                   Dallas, Texas 75201
                                   Direct Dial: (214) 953-5933
                                   Direct Fax: (214) 661-6656
                                   Email: bkilpatrick@jw.com

                                   ATTORNEY FOR APPELLANT
                                   CAPITAL ONE, N.A.




                                   Stephen A. Khoury
                                   State Bar No. 113 77500
                                   Lance E. Caughfield
                                   State Bar No. 00796325
                                   KELSOE, KHOURY, ROGERS,
                                   CAUGHFIELD & CLARK, PC
                                   5323 Spring Valley Road, Suite 350
                                   Dallas, Texas 75254
                                   Telephone (972) 661-2227
                                   Telecopier (972) 233-4971
                                   sakhoury@kelsoe-law.com
                                   lance@kelsoe-law.com

                                   ATTORNEYS FOR APPELLEE
                                   STANLEY C. HADDOCK




STIPULATION REGARDING W AJVER OF ORAL ARGUMENT - Page 2
149370 14v.2
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was
electronically filed with the Clerk of the Fifth Court of Appeals and also electronically
served on counsel of record below on this 21st day of October, 2015.

        Stephen A. Khoury
        Lance E. Caughfield
        KELSOE, KHOURY, ROGERS,
        CAUGHFIELD & CLARK, PC
        5323 Spring Valley Road, Suite 350
        Dallas, Texas 75254
        sakhoury@kelsoe-law.com
        lance@kelsoe-law.com

                                         /s Brian A. Kilpatrick
                                         Brian A. Kilpatrick




STIPULATION REGARDING WAIVER OF ORAL ARGUMENT – Page 3
14937014v.2